FIRST DISTRICT COURT OF APPEAL
                   STATE OF FLORIDA
                   _____________________________

                           No. 1D21-0837
                   _____________________________

KIMBERLEY MCQUEARY,

    Appellant,

    v.

FLORIDA DEPARTMENT OF
HEALTH, STATE OF FLORIDA
BOARD OF NURSING,

    Appellee.
                   _____________________________


On appeal from the Department of Health, Board of Nursing.
Deborah McKeen, Chair.

                         September 21, 2022


PER CURIAM.

     Appellant challenges a final order by Florida Board of Nursing
(“the Board”) revoking her state nursing license.

     In 2017, the Louisiana Board of Nursing suspended
Appellant’s Louisiana nursing license for violating patient
confidentiality. * In 2018, the Florida Department of Health (“the
Department”) filed a complaint and an amended complaint against
Appellant, alleging that she violated section 464.018(1)(b), Florida
Statutes (2017), by having her license to practice nursing

    *   The facts are not in dispute.
suspended in Louisiana. After an informal hearing, which
Appellant did not attend, the Board issued its final order
permanently revoking Appellant’s license to practice as a
registered nurse. The order cited Appellant’s violation of a
patient’s confidentiality as an aggravating factor. The Department
did not charge the violation as an aggravating factor.

     Appellant argues she was denied due process when the
Department failed to notify her of the allegation of a violation of
patient confidentiality. We agree.

       Each practice board must adopt “disciplinary guidelines
applicable to each ground for disciplinary action which may be
imposed by the board . . . .” § 456.079(1), Fla. Stat. These
guidelines “provide reasonable and meaningful notice to the public
of likely penalties which may be imposed for proscribed conduct
. . . .” § 456.079(2), Fla. Stat. To impose a penalty above a guideline
for a particular violation, a board must make a “specific finding in
the final order of . . . aggravating circumstances.” § 456.079(3),
Fla. Stat. The board must “adopt by rule disciplinary guidelines to
designate possible mitigating and aggravating circumstances and
the variation and range of penalties permitted for such
circumstances.” Id.

     One act that can be a basis for disciplinary action is having a
license to practice nursing revoked or suspended “by the licensing
authority of another state . . . .” § 464.018(1)(b), Fla. Stat. (2017).
At the time that Appellant’s license was suspended in Louisiana,
the applicable disciplinary guideline for this offense was a “letter
of concern” at the low end and the “same penalty as penalty
imposed in other jurisdiction” at the high end. Fla. Admin. Code R.
64B9-8.006(3)(b) (2017).

     Another basis for disciplinary action is “unprofessional
conduct, as defined by board rule.” § 464.018(1)(h), Fla. Stat.
(2016). The Board of Nursing defined “unprofessional conduct” to
include “[v]iolating the confidentiality of information or knowledge
concerning a patient.” Fla. Admin. Code R. 64B9-8.005(7) (2014).
The disciplinary guideline in effect at the time of the Appellant’s
offending conduct set the low end at a reprimand, a $250 fine, and
continuing education; the high end was set at a $500 fine and
probation. Fla. Admin. Code R. 64B9-8.006(3)(f)3. (2012). In 2020,
                                  2
several years after Appellant’s offending conduct and her
suspension, the Board changed the maximum penalty for this type
of unprofessional conduct to revocation. Id. R. 64B9-8.006(3)(f)2.
(2020).

     The Board adopted the following non-exhaustive list of
circumstances “which may be considered for purposes of mitigation
or aggravation of penalty”:

    1. The danger to the public.

    2. Previous disciplinary action against the licensee in this
    or any other jurisdiction.

    3. The length of time the licensee has practiced.

    4. The actual damage, physical or otherwise, caused by
    the violation.

    5. The deterrent effect of the penalty imposed.

    6. Any efforts at rehabilitation.

    7. Attempts by the licensee to correct or stop violations,
    or refusal by the licensee to correct or stop violations.

    8. Cost of treatment.

    9. Financial hardship.

    10. Cost of disciplinary proceedings.

Fla. Admin. Code R. 64B9-8.006(5)(b) (2012). By the Board’s own
rules, it “shall be entitled to deviate from the foregoing guidelines
upon a showing of aggravating . . . circumstances by clear and
convincing evidence, presented to the Board prior to the imposition
of a final penalty at informal hearing.” Id. R. 64B9-8.006(5)(a)
(emphasis added).

    Appellant asked for a formal hearing in the Division of
Administrative Hearings. At the Department’s suggestion that
there were no facts in dispute, the Administrative Law Judge


                                   3
(“ALJ”) relinquished jurisdiction to the Board for an informal
hearing. In the relinquishment order, the ALJ tellingly observed:

         Whether the facts that [McQueary] wants to dispute
    are material in this proceeding depends on the factual
    allegations in the Amended Complaint. The framework
    and scope of this proceeding is set by the Amended
    Complaint. Just as [the Department] could not attempt
    to discipline [McQueary] in this proceeding based on
    additional facts not alleged in the Amended Complaint or
    additional violations not charged in the Amended
    Complaint, so too [McQueary] cannot inject in this
    proceeding any factual matters that are not within the
    framework of the allegations and charges in the Amended
    Complaint.

(second emphasis supplied).

     The amended administrative complaint charged Appellant
with violating only section 464.018(1)(b), based on her license
having been suspended in Louisiana. After the ALJ’s
relinquishment, the Department moved the Board for an informal
hearing with no material facts in dispute. The Department prayed
that the Board “enter a Final Order imposing whatever discipline
upon [McQueary’s] license that the Board deems appropriate” but
only “after allowing [McQueary] the opportunity to present oral
and/or written evidence in mitigation of the Administrative
Complaint” (emphasis added). Meanwhile, the Department
informed Appellant prior to the hearing that the facts alleged in
the complaint were uncontested and that she could not contest
them at the informal hearing. The Department told Appellant that
she would be limited “to legal argument, if any, and to matters in
mitigation or extenuation.” The notice of hearing that the
Department then sent to her explained, in bold type, that she
would have an “opportunity to address the Board, but
attendance is not mandatory.”

    Appellant did not attend the informal hearing. After the
Board adopted the findings and legal conclusions in the amended
administrative complaint, the Department recommended
revocation as a penalty. The Board approved revocation.

                                4
     The Board and the Department engaged in a game of bait-
and-switch. The Department provided no notice to Appellant of its
intent to seek revocation, and its communications had the effect of
lulling her into complacency. More egregious than this, there was
no mention in the amended complaint of an alleged violation of
section 464.018(1)(h), pertaining to “unprofessional conduct.” In
essence, though, the Board punished Appellant for this uncharged
violation.

     While the list of aggravating factors in Florida Administrative
Code Rule 64B9-8.006(5)(b) is non-exhaustive, the Board cannot
purport to use the violation of an entirely separate basis for
discipline as an aggravator, and then punish based on that
uncharged violation. To allow this approach would be to obviate
the due process requirement of notice before depriving a person of
a property interest. See Rucker v. City of Ocala, 684 So. 2d 836,
840–41 (Fla. 1st DCA 1996) (explaining that a property interest
implicates due process protections, including notice and an
opportunity to be heard). The Department effectively obtained the
Board’s determination of a violation of one statutory provision, and
then sought a penalty under another statutory provision. We note
as well that the Department made no showing by evidence of any
aggravating circumstances. It cannot claim that there are no
disputed issues of fact with respect to the complaint, to avoid a
presentation of evidence in a formal hearing, advise Appellant that
there is nothing to dispute in the amended administrative
complaint, and then rely exclusively on those allegations as “clear
and convincing evidence” of an aggravating factor. The Board’s
own rule requires a separate evidentiary showing during the
penalty phase. Fla. Admin. Code. R. 64B9-8.006(5)(a).

     Moreover, the Department did not even rely on the correct
guideline for the uncharged violation, which would have been the
2012 version that set a $500 fine and probation as the maximum
allowable penalty. See Fla. Admin. Code R. 64B9-8.006(3)(f)3.
(2012).

     Finally, even if the Board could proceed with the uncharged
violation of section 464.018(1)(h), it still failed to consider the
requirement in section 456.072(3)(b), Florida Statutes (2016),
which states as follows: “[I]f the ground for disciplinary action is

                                 5
the first-time violation of a practice act for unprofessional conduct,
as used in [section] 464.018(1)(h) . . . and no actual harm to the
patient occurred, the board . . . shall issue a citation in accordance
with [section] 456.077 and assess a penalty as determined by rule
of the board . . . .” This means that whether there was “actual harm
to the patient” was an issue of fact that should have been
determined by the ALJ.

     We set aside the Board’s revocation and remand for further
proceedings, because “[t]he fairness of the proceedings or the
correctness of the action may have been impaired by a material
error in procedure or a failure to follow prescribed procedure.”
§ 120.68(7)(c), Fla. Stat. Put more simply, the Board failed to
afford Appellant the process due to her—including proper notice—
before depriving her of a property interest.

    REVERSE and REMAND.

B.L. THOMAS, NORDBY, and TANENBAUM, JJ., concur.

                  _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Kimberley McQueary, pro se, Appellant.

Sarah Young Hodges, Chief Appellate Counsel of Florida
Department of Health Prosecution Services Unit, Tallahassee, for
Appellee.




                                  6